Citation Nr: 0722427	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-20 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for impotency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to July 
1947, September 1948 to July 1952, June 1953 to May 1956 and 
July 1956 to April 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board notes that the RO received additional evidence 
following the issuance of the statement of the case (SOC) in 
May 2004.  However, review of that evidence reveals that it 
is duplicative or not "relevant" to the disposition of the 
issue on appeal, such that a remand to the RO for preparation 
of a supplemental statement of the case is not required.  38 
C.F.R. §§ 19.31(b), 19.37(a). 


FINDING OF FACT

The veteran has loss of erectile power with no evidence of 
penile deformity.


CONCLUSION OF LAW

The criteria for an initial compensable rating for impotence 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that a February 2003 rating decision 
granted service connection for prostate cancer, status post 
radical retropubic prostatectomy, due to herbicide exposure, 
and assigned a 10 percent disability evaluation; granted 
service connection for impotency, as related to the service-
connected prostate cancer, and assigned a noncompensable 
disability evaluation; and granted special monthly 
compensation based on loss of use of a creative organ, as the 
nature of the retropubic prostatectomy resulted in the 
likelihood of fathering children being a virtual 
impossibility.  The effective date of these actions was 
October 2001.  As the veteran has appealed the initial 
disability evaluation, separate, "staged" ratings may be 
assigned for impotency from such date as evidence warrants.  
Fenderson v. West,  12 Vet. App. 119, 126 (2001).  Evidence 
of record, however, does not support assigning different 
percentage disability ratings during the time period in 
question.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Under 38 C.F.R. § 4.31, in an instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.

Because the RO found that there was no other diagnostic code 
that would be more appropriate in rating the veteran's 
disability, impotency was rated by analogy under Diagnostic 
Code 7522, which pertains to deformity of the penis with loss 
of erectile power, for which a 20 percent evaluation is 
assigned.  

Under Diagnostic Code 7522, two distinct elements are 
required for a compensable rating: penile deformity and loss 
of erectile power.  In the instant case, it is not contended, 
and the evidence does not show, that the veteran has penile 
deformity.  The veteran underwent VA examination in December 
2002.  He gave a history of complete impotency since his 
retropubic prostatectomy for his service-connected prostate 
cancer.  Physical examination revealed a normal penis and 
testicles with no hernias felt.  The examiner diagnosed 
complete impotence as resulting from his prostatectomy.

In making its decision, the Board has also considered VA 
outpatient treatment records from February 1985 to October 
2002.  These records also lack any showing of a deformed 
penis which could, with the finding of impotency, contemplate 
a higher rating.  

The veteran has argued that he should be assigned the 20 
percent evaluation whether or not he has penile deformity, 
solely on the basis of loss of erectile power.  Because the 
medical evidence does not reflect that the veteran has both 
penile deformity and loss of erectile power, the Board finds 
that a higher rating is not warranted under diagnostic code 
7522.  38 C.F.R. § 4.115b.  The Board has also considered 
other potentially applicable diagnostic codes.  However, the 
Board finds none applicable in the present case.  
Specifically, there is no evidence in the record that the 
veteran has had removal of half or more of his penis, or that 
glands have been removed, such that would warrant 
consideration under Diagnostic Codes 7520, or 7521, 
respectively.  38 C.F.R. § 4.115b.  The Board does note that 
the veteran is receiving special monthly compensation for 
loss of use of a creative organ; thus, he is being 
compensated for his complete loss of erectile power.

In view of the foregoing, the Board finds that the veteran is 
properly evaluated at the noncompensable level for impotency.  
38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the veteran was provided notice in October 2002 
of the evidence necessary to substantiate a claim for service 
connection for impotency before the February 2003 initial 
adjudication of the issue.  The letter provided what evidence 
VA was collecting, and what documents and information the 
veteran should provide.  See Quartuccio.  He was specifically 
instructed to provide any pertinent evidence in his 
possession.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, the veteran appealed the 
initial disability evaluation assigned, and was provided with 
the appropriate information concerning his disability 
evaluation in a July 2003 notice letter and the May 2004 
statement of the case (SOC).  

The Board notes that the veteran was provided with the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006), in a November 2006 letter that 
concerned his claim for hearing loss.  He was not, however, 
specifically provided this notice in connection with the 
current appeal.  Nonetheless, the Board finds that the 
veteran was not prejudiced; the claim for service connection 
was substantiated, and the veteran did appeal the initial 
disability evaluation.  Based on the communications sent to 
him over the course of this appeal, the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case, and, based on the veteran's contentions and 
information provided to the veteran by VA over the course of 
this appeal, the veteran reasonably understands from the 
notices provided what was needed.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).

Specifically, the veteran submitted his statements showing 
actual knowledge of the evidence required for his increased 
rating claim.  In addition, the actual notices provided by 
the VA are clear and pertinent to the veteran's contentions, 
such that a reasonable person could understand what was 
required to prove the claim.  Overall, even though VA, under 
Sanders, may have erred by relying on a post-decisional 
Dingess letter to conclude that adequate notice has been 
provided, and the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service and VA medical records have been associated with the 
claims file, and he was afforded a VA examination in 
connection with his claim.  The Board concludes that the 
record is adequate, and that another examination is not 
needed in this instance.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An initial compensable evaluation for impotency is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


